Citation Nr: 1515546	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-22 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for residuals of a jaw injury.

2. Entitlement to service connection for residuals of a left eye injury.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

On June 24, 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of that hearing has been associated with the Veteran's Virtual VA file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under 38 U.S.C.A. § 5103A(b)(1), VA is required to make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain.  In a disability compensation claim, VA must make efforts to obtain the claimant's service treatment records, if relevant; other relevant records pertaining to the Veteran's active military service that are held by a governmental entity; VA medical records or records of examination or treatment at non-VA facilities authorized by VA; and any other relevant records held by any Federal department or agency.  38 C.F.R. § 3.159(c)(3) (2014).  

VA must obtain relevant medical treatment or examination records at VA health-care facilities or at the expense of VA, if the claimant furnishes information sufficient to locate those records.  38 U.S.C.A. § 5103A(c)(2) (West 2014); see Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).   VA is held to be in "constructive possession" of VA generated records (i.e., VA medical records, etc.) and must secure and associate all such records with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

In June 2014, the Veteran testified at a Board hearing, during which he stated that he has been treated by VA for issues concerning his jaw and eye, to include pain, depression, and headaches.  A review of the claims file does not reveal any record of continuous treatment at a VA facility for issues pertaining to the Veteran's jaw or eye beyond a single eye clinic note dated May 2010.  As such, the Board finds that a remand is necessary to associate any VA treatment records relevant to this appeal with the claims file.

Concerning the Veteran's claim for service connection for residuals of an eye injury sustained in service, VA's duty to assist requires it to provide a medical examination or obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (A) contains competent medical or lay evidence of a currently diagnosed disability, or persistent or recurrent symptoms of a disability; (B) establishes that the Veteran suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, or with another service connected disability. 38 C.F.R. § 3.159(c)(4)(i).  The requirement that a disability "may be associated" with service is a "low threshold" standard.  McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

Here, the Board notes that the Veteran's service treatment records indicate treatment for an injury to the left eye in January 1975.  In May 2010, the Veteran reported difficulty seeing out of his new glasses with reported symptoms of watery eyes and pressure.  The Veteran was noted to have presbyopia.  In September 2010, the Veteran was afforded an ophthalmology consultation.  The resulting report noted a history of blunt injury to the left eye, although no scars seen on the cornea or retina.  The exam was deemed normal, although the Veteran exhibited 20/60 vision in the right eye and 20/80 vision in the left eye.  A note states that 20/20 vision recorded in May 2010 indicates the Veteran was not cooperating with the examination.  A diagnosis of a present disability, or reason for lack thereof, was not given and an etiology opinion on the Veteran's current complaints not rendered.

In light of the history of eye injury in service, and in light of the Veteran exhibiting symptomatology such as watery eyes, eye pressure, and presbyopia, the Board finds that the duty to provide a medical opinion has been triggered.  Thus, a remand is necessary so that the Veteran may be afforded a VA examination in connection with his claim for service connection for a left eye injury.

The Board also finds that it is unclear from the September 2010 consultation report whether the Veteran was intentionally refusing to cooperate during the associated examination.  The Board notes that the Veteran has a duty to cooperate in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 191 (1991) (noting that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  Absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for VA examination for purposes of VA regulations under 38 C.F.R. § 3.655 (2013).  See generally VAOPGCPREC 4-91 (Feb. 13, 1991).  As was noted by the Court, the failure by Veterans to cooperate during VA examinations "subject them[selves] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005).

Concerning the Veteran's claim for service connection for a jaw injury, once VA undertakes to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must ensure that the examination is adequate.  Barr v. Nicholson, 21Vet. App. 303, 311 (2007).  A medical opinion will be considered an adequate one when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's "evaluation of the claimed disability will be a fully informed on."  Id. (internal quotations marks omitted); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Court of Appeals for Veterans Claims (Court) has held that an adequate examination requires that the examiner providing the report or opinion be fully cognizant of the claimant's past medical history.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 301 (2008).  

A conclusion that a diagnosis or etiology opinion is not possible  "without resort to speculation" is a medical conclusion just as much as a firm diagnosis or a conclusive opinion; thus, the conclusion must be supported by evidence.  In order for the Board to rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Boards review of the evidence; the Board should ensure any such finding was well supported by the facts and data and reflects that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  Jones v. Shinseki, 21 Vet. App. 382 (2010). 

VA is obligated to develop and consider all theories of entitlement that are raised by the record or by the claimant.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).

In the present case, the Veteran contends that his present jaw condition is the result of an injury sustained in January 1975, while on active duty.  In the alternative, the record reflects that the Veteran's jaw condition may have pre-dated service and been permanently aggravated by the injury he sustained in January 1975.  

In June 2010, the Veteran forwarded a letter by a private dentist, Dr. G.T., which stated that radiographs showed a large radioplaque area near the apex of tooth #20 (lower left premolar), and that it appeared as though there is something metallic embedded beneath the gingiva, apical to that tooth.  He opined that the substance could be the result of the injury the Veteran sustained in the military, and suggested the Veteran seek the care of an oral surgeon for further evaluation and treatment.  

In October 2010, the Veteran was afforded  VA examination with a VA dentist in connection with his claim for service connection for a jaw injury.  In the resulting report, the VA examiner noted multiple missing teeth with complaints of pain on the left side.  The Veteran was noted to have an impacted mandibular first premolar, tooth #21, which upon palpitation was sore.  The VA examiner then stated that due to the fact that he had not been forwarded the Veteran's records, he could not render a decision in that case.  He noted that an amalgam or metal object could conceivably be part of a restorative material from tooth #19, which was missing, but there were no records available to show what was done.  He also noted that it did not look as though the Veteran had sustained a broken jaw in that area.  

In November 2010, the VA examiner rendered an opinion, having been forwarded the Veteran's claims file.  In that opinion, the examiner stated that there is no documentation of a fractured jaw ever being sustained by the Veteran; rather there is only documentation that the Veteran had stated that his jaw was broken.  He noted that treatment records following the January 1975 incident did not show any bruising or swelling that would be expected in the case of a broken jaw.  He attributed the notation of a scar on the left side of the face to a possible pre-service trauma.  In stating that he could not render an opinion without resorting to speculation, the VA examiner states that there was no evidence of documentation of a broken jaw, or any types of x-rays which he could rely upon to render the opinion.  

At the outset, upon review of the Veteran's service treatment records, the Board found a 1974 x-ray of the Veteran's right and left jaw, which the VA examiner does not appear to have considered in concluding that the Veteran's jaw injury may have pre-dated service.  Additionally, the opinion rendered did not address whether the January 1975 incident may have aggravated the potential pre-existing condition, if that condition did, in fact, exist.  

Finally, the VA examiner did give a diagnosis of an encapsulated premolar that could be causing the Veteran's complaints in the area, and stated that it would not be service connected.  However, he did not provide a reasoned medical explanation for why that disability would not be service connected.  Further, he states that an opinion could not be rendered without resort to speculation because there is no proof of a fractured jaw, but he does not address whether the injury sustained could have contributed to the Veteran's present condition, even assuming that the jaw was not, in fact, fractured.  

Overall, the Board finds that the VA opinion is inadequate as it did not fully contemplate all evidence of record, did not fully address all potential theories of entitlement, and did not provide sufficient medical reasoning for the Board to consider in rendering its opinion.  Thus, a remand is necessary so that the Veteran may be afforded an adequate VA examination in connection with his claim for service connection for a jaw injury.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record any VA treatment records pertaining to the Veteran's jaw, to include any dental records; and his eye injury, to include any ophthalmology or optometry records.  The AOJ should make all reasonable efforts to obtain a complete record of the Veteran's care through VA and its authorized facilities.  

The Veteran should also be requested to identify any outstanding private medical treatment records related to either his jaw or eye conditions, to include dental care.  The AOJ should request that the Veteran submit or authorize VA to obtain all outstanding private medical records.  Once authorization has been obtained, the RO/AMC should take appropriate steps to secure copies of any identified and outstanding medical records for which the Veteran has furnished the necessary authorization.  If the RO is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.


2. Upon receipt of any and all additional medical records, schedule the Veteran for a VA examination with an oral surgeon to establish a present diagnosis regarding the Veteran's present jaw pain and provide an etiology opinion in association with that diagnosis.  The entire claims file, to include physical and electronic documents must be made available to the examiner.  Specifically, the 1974 jaw x-ray contained in the Veteran's physical file must be furnished to the examiner for consideration. 

The VA examiner should review the entire record pertaining the Veteran's history of jaw pain.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail. 

Thereafter the examiner should provide an opinion as to whether the Veteran had a jaw condition which clearly and unmistakably preexisted service.  The examiner should note that this opinion is not limited to a broken jaw, but should include any potential jaw or dental condition which the record shows preexisted service.  If the examiner finds that a jaw condition did clearly and unmistakably preexist service, he or she should then provide an opinion as to whether it was clearly and unmistakably not aggravated by service.  If so then, is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's January 1975 injury aggravated that preexisting condition beyond its natural progression.

If the VA examiner finds that a jaw condition did not exist prior to service,  he or she should then state whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's presently diagnosed jaw condition is related to an incident, illness or injury in service, to include the January 1975 injury.  

The examiner must provide a medical explanation for accepting or rejecting the Veteran's contentions that his present jaw condition is related to the January 1975 injury.  Any opinion given should be supported by citation to medical treatise evidence or known medical principles.  The VA examiner is reminded that an opinion citing merely to lack of evidence in the claims file is, on its own, inadequate.  

If the examiner concludes that a diagnosis or etiology opinion is not possible without resort to speculation, that conclusion must be supported by facts and evidence in the record and a reasoned medical explanation that the Board may consider in its disposition of the claim.  Specifically, such an opinion must show that the examiner considered all procurable and assembled data that might reasonably illuminate the medical analysis leading to the conclusion.

3. Schedule the Veteran for VA ophthalmology examination.  The entire claims file, to include physical and electronic documents must be made available to the examiner.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

The VA examiner should review the entire record pertaining to the Veteran's history of vision problems and give a medical diagnosis of the Veteran's current left eye disability.  

Thereafter, the VA examiner should opine whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's present left eye disability is at least as likely as not related to the Veteran's January 1975 in-service eye injury.

Any opinion given should be supported by citation to medical treatise evidence or known medical principles.  The examiner is reminded that an opinion citing merely to lack of evidence in the claims file and length of time between the Veteran's service and his present diagnosis is, on its own, inadequate.  

4. After the requested development has been completed, the opinions should be reviewed to ensure that they comply with the directives of this remand.  If an opinion is deficient in any manner, it should be returned to the examiner for corrective action.

5. After completing the requested actions, the AOJ should undertake any additional development deemed warranted.  Thereafter, the AOJ should re-adjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




